Citation Nr: 0830309	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-02 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from the active military in August 1977, 
with more than 25 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence shows that the veteran is unemployable based 
on his nonservice connected cognitive disorder.

2.  The evidence fails to show that the veteran's service 
connected disabilities render him unemployable.


CONCLUSION OF LAW

Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.

The veteran asserts that he is unemployable as a result of 
his service connected disabilities.  The veteran is currently 
service connected for bilateral hearing loss (rated at 50 
percent), post-traumatic stress disorder (PTSD) (rated at 50 
percent), myositis of the lumbar paravertebral muscle (rated 
at 20 percent), and tinnitus (rated at 10 percent).  As such, 
the veteran's disabilities satisfy the criteria set forth in 
38 C.F.R. § 4.16(a). 

The evidence reflects that the veteran served in the military 
from 1951 to 1977 which included combat service in the 
Republic of Vietnam.  He then worked for the government until 
1984 when he retired.  The veteran has also successfully 
completed both undergraduate and graduate degrees.  

In 2004 the veteran attempted to obtain his real estate 
license, but he failed the test.  In 2005, the veteran was 
diagnosed with moderate cognitive decline as well as PTSD.  A 
VA examination of the veteran's back concluded in December 
2005 that the back condition did not have any effect on the 
veteran's activities of daily living; but it was thought that 
the back condition would prevent the veteran from working on 
a full time basis.

At a VA examination in January 2006, it was noted that the 
veteran had not received any treatment for his PTSD.  The 
veteran was noted to have been functioning fairly well, but 
the examiner indicated that due to the chronicity of the 
veteran's symptoms as well as his comorbid cognitive 
disorder, the veteran's prognosis remained guarded.

Nevertheless, as the veteran's representative noted in a 
March 2007 written argument, during the course of this 
appeal, the veteran had not been afforded a VA examination to 
determine whether it was at least as likely as not that his 
service-connected disabilities rendered him unable to secure 
or follow a substantially gainful occupation. 

Accordingly, the veteran's claim was remanded for a VA 
examination, which the veteran underwent in May 2008 (the 
veteran was provided with both a psychiatric examination, and 
with a general medical examination).

At the psychiatric examination, the veteran reported mild to 
moderate memory loss as he was often unable to find his 
belongings after he had put them in certain places, and he 
indicated that he occasionally got lost driving home.  He 
believes this failing memory caused him to fail a real estate 
licensing examination several years earlier.  The examiner 
noted that the veteran understood that he had a problem; and 
diagnosed the veteran with PTSD and with a cognitive 
disorder.  The examiner indicated that the veteran's overall 
functioning taking both diagnoses into account was 
represented by a Global Assessment of Functioning (GAF) score 
of 51.  The examiner indicated "NO" in response to the 
questions of whether there was total social and occupational 
impairment, and whether the mental disorder signs and 
symptoms resulted in deficiencies in work.  The examiner did 
find that the mental disorder symptoms caused reduced 
reliability and productivity as the veteran's memory loss was 
thought to impair his occupational functioning in the area of 
task comprehension and completion.

The veteran also underwent a general medical examination at 
which he was found to be alert and oriented to person, place, 
and time; but the examiner found it difficult to tell how 
much the veteran comprehended as he had difficulty following 
instructions, which the examiner hypothesized might be due to 
either not wearing his hearing aids or to his cognitive 
disorder.  She also found that the veteran had mild to 
moderate disc disease in his back, which was consistent with 
what had been seen in earlier medical records; and based on 
the back disability she opined that the veteran would be 
limited to light duty to sedentary employment.  However, the 
examiner stated that the veteran's cognitive dysfunction 
(dementia) would make it impossible for him to function at 
his educational level.  

Given the foregoing conclusions by those who most recently 
examined the veteran, the greater weight of the evidence is 
against a finding that he has been rendered unemployable by 
reason of service connected disability.  While the veteran 
believes that his service connected disabilities render him 
incapable of working, he is not medically qualified to prove 
a matter requiring medical expertise, such as an opinion as 
to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Thus, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his service connected disabilities and his 
unemployability.  Furthermore, the recent medical evidence 
specifically showed that there was work that the veteran 
could perform in spite of is back disability, but it was his 
nonservice connected cognitive disorder that precluded him 
from working to his educational level.  

As the medical evidence shows that the veteran is not 
unemployable based solely on his service connected 
disabilities, the criteria for a TDIU have not been met.  
Therefore, the veteran's claim is denied.
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in March 2006.  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


